UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

    MARY TURAY,

                            Plaintiff,
                                                             Civil Action No. 14-2020 (BAH)
                            v.
                                                             Judge Beryl A. Howell
    JOHN M. MCHUGH,

                            Defendant.

                             MEMORANDUM OPINION AND ORDER

         The plaintiff, Mary Turay, brings this lawsuit against her former employer, the Secretary

of the Army, for employment discrimination on the basis of national origin and retaliation in

violation of the Civil Rights Act of 1866, 42 U.S.C. § 1981.             1   Am. Compl. ¶¶ 1-3, 38, 41, ECF

No. 14. The plaintiff alleges the federal defendant violated § 1981 by (1) discriminating against

her on the basis of her national origin by denying her a raise when she worked as a nurse at

Walter Reed Medical Center, a division of the Department of the Army, and for subsequently

terminating her employment “for making a mistake that other, similarly situated non-African

employees make on a daily basis,” id. ¶¶ 3, Count I; and (2) retaliating against the plaintiff by

terminating her when she “attempted to speak with her superior concerning discrimination . . .

due to her national origin,” id. at Count II.

         The defendant has moved to dismiss the amended complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6), on grounds that the plaintiff “is foreclosed from pursuing her claims




1
         The plaintiff captioned Count I of her amended complaint as “National Origin Discrimination (Title VII)”
but the substance of the count alleges only a violation of § 1981. Am. Compl. ¶ 40 (“Defendant’s conduct was
undertaken with the purpose of depriving Plaintiff of the equal protection and benefits of the law, equal privileges
and immunities under the law in violation of § 1981.”). The plaintiff does not dispute that she brings only § 1981
claims in her amended complaint. See generally Pl.’s Opp’n Def.’s Mot. Dismiss (“Pl.’s Opp’n”), ECF No. 17.
under 28 U.S.C. § 1981 as Title VII has long been held to provide the exclusive remedy for such

discrimination claims.” Def.’s Mem. Supp. Mot. Dismiss (“Def.’s Mem.”) at 1, 4, ECF No. 15-1

(citing Brown v. Gen. Servs. Admin, 425 U.S. 820 (1976) and Kizas v. Webster, 707 F.2d 524

(D.C. Cir. 1983)). The Court agrees.

       The law is well-settled that Title VII “provides the exclusive judicial remedy for claims

of discrimination in federal employment.” Brown, 425 U.S. at 835; see also Howard v. Pritzker,

775 F.3d 430, 432 (D.C. Cir. 2015) (“In Title VII, Congress enacted ‘an exclusive, pre-emptive

administrative and judicial scheme for the redress of federal employment discrimination.’”

(quoting Brown, 425 U.S. at 829)). The plaintiff makes little effort to dispute or distinguish

these cases, opting instead to rely on cases in which § 1981 claims were brought in the private

employment context. Pl.’s Opp’n at 6 (citing Johnson v. Railway Express Agency, 421 U.S. 454,

459 (1974) and Jones v. Alfred H. Mayer Co., 392 U.S. 409, 415–17 (1968)). Plaintiff’s reliance

on these cases is misplaced. The Supreme Court in Brown explicitly found Johnson “inapposite”

in a case regarding employment discrimination against federal parties because the Johnson

decision held that “Title VII did not pre-empt other remedies” only “in the context of Private

employment.” Brown, 425 U.S. at 833; see also Williams v. Bentsen, No. 93-5192, 1993 WL

469110, at *1 (D.C. Cir. Nov. 5, 1993) (per curiam) (affirming the district court’s dismissal of

discrimination claims under § 1981 because “it is well established that Title VII provides the

exclusive judicial remedy for claims of discrimination in federal employment” and “[t]he cases

cited by appellant are inapposite because they involved section 1981 claims brought by parties

alleging discrimination in non-federal employment.”). Here, the plaintiff does not dispute that

the defendant is a federal employer. Am. Compl. ¶ 5 (“Defendant is a federal agency organized

under the United States Department of Defense.”). Therefore, Title VII provides the only avenue
available to her to remedy her claims of discrimination and retaliation, and her claims pursuant to

§ 1981 are not legally cognizable.

        Accordingly, it is hereby

        ORDERED that the defendant’s Motion to Dismiss, ECF No. 15, is GRANTED; and it

is further

        ORDERED that the Clerk of the Court close this case.

        SO ORDERED.
                                                                    Digitally signed by Hon. Beryl A. Howell

        Date: November 18, 2015                                     DN: cn=Hon. Beryl A. Howell, o=U.S.
                                                                    District Court for the District of Columbia,
                                                                    ou=United States District Court Judge,
                                                                    email=Howell_Chambers@dcd.uscourts.g
                                                                    ov, c=US
                                                                    Date: 2015.11.18 16:52:34 -05'00'
                                                     _______________________
                                                     BERYL A. HOWELL
                                                     United States District Judge